Reasons for Allowance
Claims 12-31 are allowed.
Claims 1-11 are cancelled.
The following is an examiner’s statement of reasons for allowance:

The instant claims are directed to using a consumer digital wallet as a payment method in a merchant digital wallet. Specifically, the claims describe interactions between a payment provider system and an existing card payment network using a first digital token unusable for a payment transaction and a second digital token usable for the payment transaction. 

The closest prior art of record is Teckchandani (US 2016/0042328 A1). Teckchandani teaches:
receiving, by the payment provider system, a payment request to purchase the item from the merchant (paras 23, 32, 40-41, 48-49), the payment request including an account identifier corresponding to the first digital wallet account (paras 23, 32), the first digital wallet account corresponding to a plurality of payment methods included in a second digital wallet account provided by the merchant (paras 34, 45, 54)
identifying, by the payment provider system, the first digital token using the account identifier (paras 31, 42)
based on the account identifier, processing, by the payment provider system, the payment request between the user and the merchant (para 46)

Nagasundaram (US 2015/0112870 A1) is also of interest. Nagasundaram teaches:
wherein the second digital token comprises routing information that enables an existing card payment network to route a card transaction message back to the payment provider system (Fig.2 item 202; paras 25, 27, 84, 87, 109-110)
generating, by the payment provider system, the card transaction message comprising the second digital token based on the hashing function (paras 33, 35, 75)
transmitting, to the existing card payment network by the payment provider system, the card transaction message comprising the second digital token (paras 33, 35, 75)
receiving, by the payment provider system based on the routing information from the second digital token, the card transaction message from the existing card payment network (paras 25, 27, 84, 87, 109-110)

Therefore, the prior art does not teach, neither singly nor in combination the following:
generating, by a payment provider system using a hashing function associated with the payment provider system, a first digital token for a first digital wallet account of a user that is unusable for a payment transaction to purchase an item from a merchant
generating, by the payment provider system, a second digital token usable for the payment transaction based on the first digital token and the hashing function corresponding to the first digital token and the account identifier

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685